COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bumgardner and Humphreys


ROBERT COSTELLO CONSTRUCTION AND
 VIRGINIA FARM BUREAU FIRE AND
 CASUALTY INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 0323-00-4                         PER CURIAM
                                                JUNE 13, 2000
MICKEY W. BRADLEY


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Tenley A. Carroll-Seli; Pierce & Howard,
             P.C., on briefs), for appellants.

             (William S. Sands, Jr.; Duncan and Hopkins,
             P.C., on brief), for appellee.


     Robert Costello Construction and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Mickey W. Bradley

(claimant) proved that his headaches were causally related to

his compensable October 10, 1997 injury by accident.       Pursuant

to Rule 5A:21(b), claimant presents the additional question of

whether the commission erred in finding that he failed to prove

that he was entitled to continuing temporary total disability

benefits due to his headaches.     Upon reviewing the record and

the briefs of the parties, we conclude that this appeal is



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
without merit.    Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

                             I.   Causation

     "The actual determination of causation is a factual finding

that will not be disturbed on appeal if there is credible

evidence to support the finding."         Ingersoll-Rand Co. v. Musick,

7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).        "Questions

raised by conflicting medical opinions must be decided by the

commission."     Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).

     In holding that claimant's headaches were causally related

to his compensable eye injury, the commission found as follows:

          The headaches began following the injury,
          particularly when triggered by light. Dr.
          [John] Carter wrote, "Mr. Bradley has
          headaches which may well be related to the
          aphakia in the eye." Dr. [Alan J.] Fink
          wrote that he could not find any evidence on
          his ocular exam which would cause the
          headaches, but he could not categorically
          say the symptoms were not caused by the eye
          injury. Dr. [Neil W.] Crowe stated that
          "clearly as documented on the patient's
          orbital CT's, he has had a significant
          injury to the right eye which I think is the
          underlying etiology for all of his head
          pains." Dr. [James S.] Tiedeman stated that
          he did not know if the headaches were
          related to the injury. Dr. Crowe believes
          there is a relationship, and the other
          doctors are not certain. Based on this
          medical evidence as well as the
          circumstantial evidence linking the
          headaches to the injury, we are persuaded
          that there is a causal relationship.



                                  - 2 -
     Dr. Crowe's medical records and opinions provide credible

evidence to support the commission's findings.     As fact finder,

the commission was entitled to accept Dr. Crowe's opinion.      "The

fact that there is contrary evidence in the record is of no

consequence if there is credible evidence to support the

commission's findings."   Wagner Enters., Inc. v. Brooks, 12 Va.

App. 890, 894, 407 S.E.2d 32, 35 (1991).

                             Disability

     "General principles of workman's compensation law provide

that '[i]n an application for review of any award on the ground of

change in condition, the burden is on the party alleging such

change to prove his allegations by a preponderance of the

evidence.'"   Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459,

464, 359 S.E.2d 98, 101 (1987) (quoting Pilot Freight Carriers,

Inc. v. Reeves, 1 Va. App. 435, 438-39, 339 S.E.2d 570, 572

(1986)).   Unless we can say as a matter of law that claimant's

evidence sustained his burden of proof, the commission's findings

are binding and conclusive upon us.    See Tomko v. Michael's

Plastering. Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     In holding that there was no medical evidence that the

claimant's headaches were disabling, the commission found as

follows:

           Beginning April 25, 1998, the claimant was
           unable to work due to pneumonia. We agree
           with the employer that under American
           Furniture Company v. Doane, 230 Va. 39, 334
           S.E.2d 548 (1985), the claimant is not

                               - 3 -
          entitled to continuing temporary total
          disability benefits during this non-work
          related disability. However, on May 10,
          1998, the claimant commenced marketing his
          residual capacity. He is therefore entitled
          to a resumption of temporary partial
          disability benefits commencing May 10, 1998,
          and continuing.

     On May 18, 1998, Dr. Fink noted that claimant was able to

work full employment, but that he might be more comfortable away

from bright sunlight.   On May 19, 1998, Dr. Fink noted that

claimant came to his office about the statement contained in the

May 18, 1998 letter regarding the sunlight.   Dr. Fink wrote, "He

desires a statement that it is medically necessary for him to

work away from sunlight.   I explained to him that on the basis

of my exam on 4/21/98, I could not make such a statement."     On

June 1, 1998, Dr. Fink opined that claimant was fully capable of

returning to work, that claimant's headache symptoms were not

disabling, and that claimant might want to wear sunglasses or an

eye patch to keep his headaches to a minimum.   On July 8, 1998,

Dr. Carter noted that it "would be best if [claimant] could find

work indoors."   At no time did either of these physicians state

that claimant's headaches disabled him from returning to his

full, pre-injury employment.   Accordingly, the commission did

not err in denying claimant's request for a resumption of

temporary total disability benefits.

     For these reasons, we affirm the commission's decision.

                                                         Affirmed.


                               - 4 -